By the Court,

Sutherland, J.
The bill of exceptions is frivolous, and the plaintiffs are entitled to judgment. In Keating and Price, the defendant was allowed to avail himself of an agreement, such as is set up here; but it is to be presumed, that in that case it appeared that the promise to enlarge the time of performance, was founded on a good and sufficient consideration. None such existed in this case. The only consideration was the promise of the defendant to pay a portion of a greater sum when it should fall due, when already, he was under a legal obligation to pay the whole.